 
Exhibit 10.4

CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”) is made on the date set forth below by
and between Adeona Pharmaceuticals, Inc., a corporation with a business address
at 3930 Varsity Drive, Ann Arbor MI, 48108 (“Company”), and Narayan Torke, an
individual (“Contractor”). Company and Contractor are hereinafter sometimes
collectively referred to as the “Parties,” and singly as a “Party.”
 
RECITALS


A.           Company entered into a certain Limited Liability Company Purchase
Agreement with Contractor dated May 30, 2009 whereby the Company purchased all
One Hundred Percent (100%) of the Contractor’s Membership Interest in Hart Lab,
LLC, an Illinois limited liability company, including Hart Lab, LLC’s clinical
laboratory (“Clinical Laboratory”) located in Bolingbrook, Illinois.
 
B.           Company wishes to engage Contractor as a consultant to assist the
Company in the transition of Company as the new owner and operator of the
Clinical Laboratory and Contractor wishes to be engaged by Company as a
consultant to provide such services (“Services”).
 


NOW, in consideration of the mutual covenants and promises of the parties
contained herein this Agreement, the sufficiency of which is hereby
acknowledged, Company and Contractor covenant and agree as follows:


AGREEMENT


1.           Recitals.  The Recitals described above are hereby incorporated by
reference into this Agreement.


2.           Engagement and Scope of Services:


A.           Company hereby engages Contractor on a non-exclusive basis to
provide Services to the Company on a part-time basis for up to fifteen (15)
hours per week.


B.           Contractor may at the Contractor’s sole discretion provide One
Hundred Percent (100%) of the Services remotely.


C.          Contractor shall provide laboratory director services to the Company
to help insure the continued professional operation of the Clinical Laboratory
until such time as the Company can hire a full time laboratory director, which
hiring is expected within 30 to 60 days. These services shall include oversight
to insure CLIA, Medicare and other applicable governmental and clinical
standards are maintained at the Clinical Laboratory at the level maintained
during Contractor’s ownership of the Clinical Laboratory.






3.           Independent Contractor Status


A.           The Parties expressly understand and agree that the relationship
between Contractor and Company will be solely that of independent contractor,
and nothing contained in this Agreement shall be construed to create an
employer-employee or partnership relationship.


B.           Contractor agrees to be solely responsible for all of Contractor’s
expenses incurred in performing Services for Company pursuant to the terms of
this Agreement, including, without limitation, liability for Contractor’s
federal and state income and payroll taxes, workers’ compensation, minimum
wages, social security withholdings, professional liability insurance, license
fees, and continuing education.
 
 
 

--------------------------------------------------------------------------------

 


4.           Payments to Contractor:


A.           Company agrees to pay Contractor a monthly consulting fee
(“Consulting Fee”) of Four Thousand and 00/100 Dollars ($4,000.00) for Services
provided by Contractor for the duration of this Agreement.


B.           Company agrees to reimburse Contractor for all reasonable travel
expenses including airfare, hotel, meal, and ground transportation which
Contractor incurs if Contractor is required to travel to the Clinical Laboratory
to perform the Services.  Contractor shall submit itemized receipts to Company
with all requests for reimbursement.


C.           Company’s payments of the Consulting Fee to the Contractor shall
take place no less frequently than 30 days after the end of each month during
which the Services were provided, or on the Company’s regular payroll cycle
whichever is earlier.


5.           Term.  This Agreement shall be effective for a term of up to twelve
(12) months following the closing unless terminated as described below.


6.           Termination.  Company may terminate this Agreement upon ten (10)
days written notice to the Contractor.


7.           Return of Property.  Contractor agrees that upon the termination of
this Agreement as set forth herein, the Contractor shall return any files,
documents, records, reports, designs, software, regardless of their form
prepared for Company and immediately terminate the provision of Services.


8.           Payments Upon Termination.


A.           Within thirty (30) days of the termination of this Agreement, or on
the Company’s regular payroll cycle whichever is earlier, the Company shall pay
Contractor for all Consulting Fees due to Contractor as provided pursuant to
this Agreement.


B.           Upon payment by Company of Contactor’s final Consulting Fee,
Contractor shall thereafter have no further claims against Company for payment.


9.           NonSolicitation of Employees and Clients.  Throughout the term of
the Agreement between Company and Contractor and for two (2) years thereafter,
Contractor shall not, either on Contract’s own account or for any person, firm,
partnership, corporation, or other entity, directly or indirectly (a) solicit,
interfere with, or endeavor to cause any employee of the Company to leave his or
her employment, or (b) induce or attempt to induce any such employee to breach
his or her written or oral employment agreement with the Company, or (c) call
on, solicit, divert, or take away any Client of the Company for the purpose of
soliciting or providing to any such Client any service which is offered by the
Company or which is similar to the services offered by the Company.


10.           Nondisclosure of Confidential Information.  The Contractor
specifically agrees that Contractor will not at any time, in any fashion, form,
or manner, either directly or indirectly, divulge, disclose, or communicate to
any person, firm, or corporation in any manner whatsoever any information of any
kind, nature, or description concerning any matters affecting or relating to the
business of Company or its Clients, including but not limited to, the names of
any of the Company’s Clients, the prices it obtains or has obtained or at which
the Company sells or has sold its services, or any other information concerning
the business of Company or its Clients, its manner of operation, its plans,
methods and processes, designs, software, or any other data of any kind, nature,
or description without regard to whether any or all of the foregoing matters
would be deemed confidential, material, or important.  The Contractor
acknowledges that the above mentioned matters are important, material, and
confidential, and gravely affect the effective and successful conduct of the
business of Company and its goodwill, and that any breach of the terms of this
section is a material breach of this Agreement, for which money may not provide
adequate compensation as damages.
 
 
 

--------------------------------------------------------------------------------

 


11.           Covenant Against Competition.  Contractor acknowledges that
Contractor’s Services to be performed under this Agreement are special, unique,
unusual, and extraordinary, that the business of the Company is local in scope,
that its services are marketed on a limited basis throughout the Chicago
Metropolitan Area, and that the Company competes with other organizations that
are or could be located in any part of the United States.  In consideration of
the foregoing, and in consideration of Contractor being offered the opportunity
to enter into this Agreement with the Company and, if applicable, other
additional consideration paid to Contractor as set forth in this Agreement,
Contractor hereby covenants and agrees that Contractor shall not during the term
of this Agreement, and for a  period of two (2) years after its termination,
directly or indirectly engage or invest in, own, manage, operate, control or
participate in the ownership, management, operation or control of, be employed
by, associated or in any manner connected with, or render services or advice to,
any person or business that offers any service to the Company’s Clients which
are offered by the Company or which are similar to the services offered by the
Company, where the Company’s Clients are defined as any person or business who
at any time during the term of this Agreement were the Company’s Clients;
provided, however, that Contractor may invest in up to (but not more than) five
percent (5%) of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the  Securities Exchange Act of 1934.


12.           Remedies. Any actual or threatened breach by Contractor of the
restrictive covenants contained in this Agreement will cause Company irreparable
harm for which money is inadequate compensation.  In addition to all of the
remedies otherwise available to Company, including, but not limited to, recovery
from Contractor of damages and reasonable attorney’s fees incurred in the
enforcement of this Agreement, Contractor acknowledges and agrees that the
Company shall have the right to injunctive relief to restrain and enjoin any
actual or threatened breaches of the provisions of Section 9, 10, and 11 of this
Agreement without showing or proving any actual damage to Company.  The
Contractor represents, acknowledges, and agrees that the restrictions contained
in this Agreement are reasonable and required for the protection of the Company,
and that in the event of the termination of this Agreement, whether voluntary,
involuntary, or as a result of the expiration of its term, Contractor’s
experiences and capabilities are such that Contractor’s can obtain employment in
business engaged in other lines or of a different nature, or without the need to
compete with Company by working for Company’s Clients, and that the enforcement
of a remedy by way of injunction against Contractor will not prevent Contractor
from earning a livelihood.


13.           Limitations and Liabilities.


A.           Contractor shall not have the authority to bind Company to any
agreements, unless expressly authorized to do so in writing by Company.


B.           Except as is otherwise set forth herein, in no event shall Company
be liable to Contractor for the payment of any compensation or commission except
as provided by this Agreement.


14.           Indemnification


A.           The Company agrees to indemnify and hold Contractor harmless from
and against any and all liabilities, damages, losses, claims, costs or expenses,
whatsoever (including reasonable attorneys' fees) arising out of or resulting
from any breach or the non-performance of any covenant or obligation to be
performed by Contractor on the part of Company under this Agreement, or from any
misrepresentation or material omission contained in any certificate, instrument
or paper delivered or to be delivered by and/or on behalf of Company by
Contractor pursuant to this Agreement or in connection with the Contractor’s
performance herein contemplated or any claim whether civil or criminal brought
under the CLIA Regulations or by the Illinois Department of Public Health except
where such breach or non-performance is determined by a court of competent
jurisdiction to have arisen out of Contractor’s willful or wanton conduct or
Contractor’s gross negligence.


B.           Upon the occurrence of any event for which Contractor is entitled
to indemnification under this Agreement, the Contractor shall promptly notify
the Company in writing of the type of claim for damages and its alleged amount,
including with such notice evidence supporting the damage and amount. The
Company shall promptly either (a) undertake the defense of the claim and assert
its defenses; (b) assert its defense to the claim for indemnification; or (c)
pay to the Contractor, by certified or official bank check within thirty (30)
days following its receipt of notice, the full amount of such damage.
 
 
 

--------------------------------------------------------------------------------

 


15.           Miscellaneous.


A.           This Agreement constitutes the entire agreement between the
Parties, and supersedes any and all other agreements, either oral or in writing,
between the Parties concerning the subject matter of this Agreement.  Any
modification of this Agreement will be effective only if it is in writing and
signed by both Parties.


B.           Contractor’s obligations pursuant to this Agreement shall not be
assigned, transferred, or shared by Contractor with any other person, firm, or
other entity, without Company’s prior written approval.  Company shall have the
right to assign this Agreement to its heirs, successors, and assigns.


C.           If any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable due to its scope, time, or amount, then such
provision shall be deemed to be modified as to such scope, time, or amount to
the extent necessary for such court to determine that such provision is
enforceable. If such provision cannot be so modified, the remaining provisions
of this Agreement will nonetheless remain in full force, without being impaired
or invalidated in any way.


D.           This Agreement is made under and shall be construed according to
the laws of the State of Illinois.


E.           In the event of a default by either of the Parties with respect to
the terms of this Agreement, the prevailing party in any litigation shall be
entitled to recover from the defaulting Party all of its costs, including
reasonable attorney’s fees, incurred in enforcing the terms of this Agreement.


IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
on this 9th day of July, 2009.


 

COMPANY: CONTRACTOR: ADEONA PHARMACEUTICALS, INC. NARAYAN TORKE    
By:               /s/  Max Lyon                                     /s/ Narayan
Torke                                                     Max Lyon           
Narayan Torke     Its.           Chief Executive Officer and President  

 
 
 
 